     Case 1:21-cr-00184-DAD-BAM Document 25 Filed 08/04/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )      Case No: 1:21-CR-00184-2 DAD
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    TELVIN BREAUX,                            )
                                                )
15                    Defendant.                )
                                                )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the
18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21           1.      Alekxia L. Torres is APPOINTED to represent the above defendant in this case
22   effective nunc pro tunc to August 2, 2021. This appointment shall remain in effect until further
23   order of this court.
24
25   IT IS SO ORDERED.
26
         Dated:     August 4, 2021                            _ /s/ Jennifer L. Thurston
27                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

28
